IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARK J. HUMBERTSON, JR.,              §
                                      §   No. 599, 2015
      Defendant Below,                §
      Appellant,                      §
                                      §   Court Below—Superior Court
      v.                              §   of the State of Delaware,
                                      §
STATE OF DELAWARE,                    §   Cr. ID No. 1309006247
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: March 21, 2016
                         Decided:   March 31, 2016

                                    ORDER

      This 31st day of March 2016, it appears to the Court that, on March 2, 2016,

the Chief Deputy Clerk issued a notice directing the appellant to show cause why

this appeal should not be dismissed for his failure to file an opening brief and

appendix on or before February 18, 2016 and for his failure to pay the Supreme

Court filing fee in this matter. The appellant has not responded to the notice to

show cause within the required ten-day period and therefore dismissal of this

appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ Karen L. Valihura
                                            Justice